PER CURIAM.
This is a condemnation case. The State condemned 1.7919 acres out of the landowner’s 54.99 acre tract for highway purposes. The trial court excluded evidence offered by the condemnor, controverting that offered by the landowner and admitted by the court, regarding the appropriate economic unit to be considered by the jury for determining the market value of the part taken. The court of appeals affirmed. 839 S.W.2d 822. The opinion of the court of appeals directly conflicts with our recent opinion in State v. Windham, 837 S.W.2d 73 (Tex.1992). Accordingly, pursuant to Rule 170, Tex.R.App.P., without hearing oral argument, a majority of this Court grants the application for writ of error in this case, and without addressing the merits of the application, reverses the judgment of the court of appeals which affirmed the judgment of the trial court and remands this cause for a new trial.